Broyles, C. J.
1. Under the ruling in Bennefield v. State, 80 Ga. 107 (2) (4 S. E. 869), where, in the State of Florida, a husband voluntarily and wilfully separated from his wife, whom he had married in the State of Georgia, and sent her and their child into the State of Georgia, and the child thereby became dependent and destitute in the latter State, he was guilty of abandoning his child, and the courts of Georgia had jurisdiction of the offense. See also Broten v. State, 122 Ga. 568 (2), 570 (50 S. E. 378). This ruling is not in conflict with the decision in Jemmerson v. State, 80 Ga. 111 (5 S. E. 131), cited by counsel for the plaintiff in error. Under the above-stated ruling the charge of the court in the instant case was not error.
2. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.